DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a potentiometric sensor for determining pH, classified in G01N 27/36.
II. Claims 11-20, drawn to a method for establishing a connection between a shaft tube and a pH-sensitive glass membrane of a potentiometric sensor for determining pH, classified in C03B 19/01.

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention I can be made by another and materially different process such as applying the pH-sensitive glass membrane to the shaft tube via a generative process directly that is a materially different process instead of applying a transition region of glass material and then applying the pH-sensitive glass membrane to the transition region as required by Invention II.  Here, the product as claimed in Invention I comprises a shaft tube and a glass membrane, an inner electrolyte, an discharge element, a reference element, and a reference electrolyte, .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with  Kelly Smith, the representative of applicant, on December 17, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Specification
The disclosure is objected to because of the following informalities:
[0028] line 5: “the reference element 9” should be “the reference element 8”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) in Fig. 1, reference characters "6" and "8" have both been used to designate the reference element; (2) in Fig. 3, reference characters "3" and "31" have both been used to designate the projection; (3) in Fig. 4, reference characters “41” and “47” that both designate the same part and have not been described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanko (DE102013114745, using a machine translation for citation).
Regarding claim 1, Hanko teaches a potentiometric sensor for determining pH (Fig. 1; [0035] line 1: a potentiometric sensor 1 for pH measurement), comprising: 
a shaft tube (Fig. 1; [0035] line 4: an inner shaft tube 4) and a glass membrane (Fig. 1; [0035] line 5: a pH-sensitive glass membrane 3), wherein the shaft tube and the glass membrane form a first chamber ([0035] line 6: the inner shaft tube 4, the electrode shaft 2 and the membrane 3 form a first chamber) in which an inner electrolyte (Fig. 1: inner electrolyte 5) of the sensor and a discharge element (Fig. 1: diverting element 7) of the sensor are positioned (Fig. 1; [0035] lines 6-8: in which an inner electrolyte 5, for a buffer solution, is added; [0035] lines 9-10: a diverting element 7 is immersed in the inner electrolyte 5); 

The designation “wherein the glass membrane is formed by a generative process” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
The designation “a transition region adjoining the glass membrane” is optional and not required in the prior art.

Regarding claim 2, the designation “wherein the transition region has a color coding” is optional and not required in the prior art.

Regarding claim 3, the designation “wherein the glass membrane is formed by layer-by-layer application of powdered material to an annular face of the shaft tube, and subsequent laser treatment” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 4, the designation “wherein the transition region formed by the generative process is formed as a projection which projects radially out of a wall of the shaft tube” is optional and not required in the prior art.

Regarding claim 5, the designation “wherein the transition region formed by the generative process is designed as an adjustment region of thermal alternating temperature resistance and/or a coefficient of thermal expansion between the shaft tube and the glass membrane” is optional and not required in the prior art.

Regarding claim 6, the designation “wherein a glass composition of the transition region along a longitudinal axis of the sensor is selected such that a gradient of an alternating temperature resistance and/or a coefficient of thermal expansion is present in the transition region between the shaft tube and the glass membrane” is optional and not required in the prior art.



Regarding claim 8, Hanko teaches a section of the shaft tube is designed as a spacer (Fig. 1: the connection between the inner shaft tube 4 and the glass membrane 3 is deemed to be the claimed section as a spacer) having a circular or ellipsoidal cross-section (Fig. 1: indicating the connection between the inner shaft tube 4 and the glass membrane 3 having a circular cross-section).
The designation “wherein the spacer is produced by the generative process” is a product-by-process limitation.  There is no apparent difference between the claimed biosensor electrode and the prior art as taught by Hanko.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanko in view of Diehm (DE 19626277, using machine translation for citation).
Regarding claim 9, Hanko discloses all limitations of claim 1 as applied to claim 1.  Hanko does not explicitly disclose the shaft tube includes ceramic.
However, Diehm teaches a measuring device for electrochemical potential measurement ([0001] line 1), such as the measurement of pH values ([0002] line 1).  The device includes an outer hollow cylindrical shaft 2 and an inner tube 9 (Fig. 1; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanko by substituting the shaft tube with one including ceramic as taught by Diehm.  The suggestion for doing so would have been that ceramic is a suitable material for the shaft and the chamber walls of a pH potentiometric sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanko in view of Muscow (U.S. 5,106,478).
Regarding claim 10, Hanko discloses all limitations of claim 1 as applied to claim 1.  Hanko further discloses a sensor unit (Fig. 1; [0035] line 9: a measuring circuit 9) for detecting a state of the sensor ([0036] lines 3-6: the measuring circuit 9 is designed to detect a potential difference between the diverting element 7 and the reference element and to generate a measurement signal representing this potential difference), wherein the sensor unit is arranged in a linearly movable manner along a longitudinal axis of the shaft tube and over the glass membrane (Fig. 1: indicating the measuring circuit 9 is linearly movable along the longitudinal axis of inner shaft tube 4 when the discharge element 7 and reference element 8 are inserted into or taken out of the sensor 1 and over the glass membrane 3).
Hanko does not explicitly disclose a wiper.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanko by incorporating a wiper as taught by Muscow because the wiper provides an improved cleaning system for the electrochemical sensor which cleans the electrodes of the sensor and allows it to provide uninterrupted, continuous measurements of the process solution (Col. 2, lines 11-14)
The designation “wherein the wiper and/or the calibration unit are arranged in a linearly movable manner along a longitudinal axis of the shaft tube and over the glass membrane” is optional and not required in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795